       Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    DERRICK STEWART, on behalf of himself,
    FLSA Collective Plaintiffs and the Class,

                               Plaintiff,                               ORDER

                 - against -                                   20 Civ. 885 (PGG) (SLC)

    HUDSON HALL LLC, d/b/a Mercado Little
    Spain, HUDSON HALL HOLDINGS LLC,
    d/b/a Mercado Little Spain, THINK FOOD
    GROUP, LLC, and JOSE RAMON ANDRES
    PUERTA, a/k/a Jose Andres,

                               Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 In this putative collective and class action, Plaintiff Derrick Stewart asserts wage

and overtime claims against Defendants Hudson Hall, LLC, d/b/a Mercado Little Spain

(“Hudson Hall”), Hudson Hall Holdings LLC, d/b/a Mercado Little Spain (“Holdings”), Think

Food Group, LLC (“Think”) (collectively the “Corporate Defendants”), and José Ramon

Andrés Puerta, a/k/a José Andrés (“Andrés”) (Andrés and the Corporate Defendants, together

“Defendants”) under the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201 et seq., and

the New York Labor Law (the “NYLL”), §§ 2, 195(3), and 651. (Am. Cmplt. (Dkt. No. 26) ¶¶

1-2, 57, 62) 1

                 Defendants moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (Dkt. No. 32)

This Court referred Defendants’ motion to Magistrate Judge Sarah L. Cave for a Report and

Recommendation (“R&R”). (Dkt. No. 34) Judge Cave issued a twenty-two page R&R



1
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Filing system.
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 2 of 16




recommending that Defendant’s motion be (1) granted as to Plaintiff’s claims against Holdings

and Think; and (2) denied as to Plaintiff’s claims against Andrés. (See generally R&R (Dkt.

No. 53)) Judge Cave also recommends that Plaintiff be granted leave to amend. (Id.) No

objections to the R&R have been filed.

               For the reasons stated below, the R&R will be adopted in its entirety.

                                         BACKGROUND

I.     FACTS 2

               The Amended Complaint alleges that Defendants own and operate Mercado

Little Spain, located in Manhattan. (Am. Cmplt. (Dkt. No. 26) ¶¶ 6, 8) Mercado Little Spain

consists of more than ten restaurants, bars, and kiosks, which “together comprise a marketplace

intended to mirror market halls located throughout Spain.” (Id. ¶ 8; see also id. ¶ 7(a)-(c))

According to Plaintiff, Mercado Little Spain’s “Restaurants, Bars, and Kiosks . . . operate as a

single[] integrated enterprise and are engaged in related activities, share common ownership,

and have a common business purpose[.]” (Id. ¶ 10)

               According to Plaintiff, “[e]mployees are interchangeable among the Restaurants,

Bars, and Kiosks[.]” (Id. ¶ 10(c)) Indeed, Plaintiff began his employment at one restaurant,

was transferred to a kiosk, and was later transferred to another restaurant. (Id.) “The

Restaurants regularly share and exchange non-exempt employees,” for example, “on special

occasions (e.g., parties or private events)” when a location is short-staffed. (Id. ¶ 10(m)) “The

Restaurants, Bars, and Kiosks share payroll methods and have a single, centralized system of

labor relations for employees.” (Id. ¶ 10(d)) For example, when Plaintiff was transferred from



2
  The facts set forth in this Order are drawn from the Amended Complaint and are presumed
true for purposes of resolving Defendants’ motion to dismiss. See Kassner v. 2nd Ave.
Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007).
                                                 2
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 3 of 16




one restaurant to another, he was paid “through the same corporate entity,” Hudson Hall. (Id.)

And throughout his employment with Mercado Little Spain, Plaintiff “was transferred to other

Restaurants and Kiosks on an as needed basis.” (Id. ¶ 31)

                The Amended Complaint further alleges that Mercado Little Spain uses a central

marketing department and the same website, social media accounts, brand name, and logo to

advertise all of its restaurants, bars, and kiosks. (Id. ¶¶ 9, 10(e) & (g))

                As to Defendant Andrés, the Amended Complaint alleges that he “is an owner

and principal of the Corporate Defendants.” (Id. ¶ 14) He “exercises operational control as it

relates to all employees” during his “frequent[] visit[s]” to Mercado Little Spain facilities. (Id.)

He “exercises the power to (and also delegates to managers and supervisors the power to) fire

and hire employees, supervise and control employee work schedules and conditions of

employment, and determine the rate and method of compensation of employees[.]” (Id.) “At

all times, employees could complain to [Andrés] . . . regarding any of the terms of their

employment,” and he “had the authority to effect any change to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees, and to reprimand any employees for performing their job duties

improperly.” (Id.) Indeed, via Twitter, Andrés informed Mercado Little Spain employees “that

they [could] reach out to him regarding any pay issues and that he [could] solve them.” (Id. ¶

15 (citing Ex. B. (Dkt. No. 26-2)) And via a post on the Mercado Little Spain website, Andrés

announced that he “determines hours of operations, pay compensation and benefits for

furloughed and fired employees.” (Id. (citing Ex. C. (Dkt. No. 26-3))

                Plaintiff alleges that he worked at various Mercado Little Spain outlets from

March 1, 2019, until his termination on September 15, 2019. (Id. ¶¶ 30-31) With limited



                                                  3
      Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 4 of 16




exceptions, “from May 13, 2019 to September 1, 2019, Plaintiff worked five (5) days per week

for nine (9) hours per day, for a total of forty-five (45) hours each week at an hourly rate of

$17.00.” (Id. ¶ 33) Plaintiff did not receive overtime compensation for hours worked in excess

of forty. (See, e.g., id. ¶ 34 (“Between May 20, 2019 to May 26, 2019, Plaintiff worked in

excess of 52.94 hours and was paid a straight rate of $17.00 for a total of $899.98.”))

               According to Plaintiff, although he “was expected to clock-out at the end of his

scheduled shifts,” he “was instructed by managers to continue performing other work tasks,

such as cleaning and scrubbing the floor” after he had clocked-out. (Id. ¶ 36) Plaintiff

performed these “off-the-clock work tasks for thirty (30) minutes after the close of each

scheduled shift, four (4) times per week,” for a total of two hours each week. (Id.) Plaintiff

“was not paid for this off-the-clock work.” (Id.)

               Plaintiff further alleges that Defendants’ managers frequently did not clock him

in when “he actually arrived for his scheduled shift and began working[.]” (Id. ¶ 37) Plaintiff

thus was not compensated for work time at the outset of his shift.

               Defendants also “automatically deducted thirty (30) minutes for a meal break”

from “scheduled work shifts,” even though Plaintiff was required to “work during all his meal

breaks.” (Id. ¶ 38) Plaintiff was not compensated for the work he performed during his lunch

break. (Id.)

               Finally, Defendants did not provide Plaintiff with either wage notices or proper

wage statements. (Id. ¶¶ 39-40)

II.    PROCEDURAL HISTORY

               The Complaint was filed on January 31, 2020, and the Amended Complaint was

filed on April 27, 2020. (Dkt. Nos. 1, 26) The Amended Complaint asserts claims for (1)



                                                 4
       Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 5 of 16




unpaid wages and overtime, and a failure to disclose rights, under the FLSA (Am. Cmplt. (Dkt.

No. 26) ¶¶ 45-55); and (2) unpaid wages and overtime, and a failure to disclose rights and

provide wage notices and wage statements, under the NYLL. (Id. ¶¶ 56-63)

               On May 29, 2020, Defendants moved to dismiss pursuant to Fed. R. Civ. P.

12(b)(6). (Dkt. No. 32) On June 1, 2020, this Court referred Defendants’ motion to Judge Cave

for an R&R (Dkt. No. 34), and on October 19, 2020, Judge Cave issued her R&R. (Dkt. No.

53) No objections to the R&R have been filed.

III.    THE OCTOBER 19, 2020 REPORT AND RECOMMENDATION

               Although Defendants concede, for purposes of their motion to dismiss, that

Hudson Hall was Plaintiff’s “employer” under the FLSA and NYLL, Defendants contend that

the Complaint does not allege sufficient facts to demonstrate that Holdings, Think, and Andrés

were also Plaintiff’s “employer” under the FLSA and NYLL. (Def. Br. (Dkt. No. 33) at 6 n.1;

see id. at 6) In her R&R, Judge Cave agrees with Defendants as to Holdings and Think, but

disagrees as to Andrés. (R&R (Dkt. No. 53) at 22)

        A.     Whether the Amended Complaint Pleads Facts
               Sufficient to Demonstrate that Hudson Hall Holdings LLC
               and Think Food Group, LLC Were Plaintiff’s Employer

               Defendants contend that the Amended Complaint does not plead facts sufficient

to demonstrate that Holdings and Think exercised formal or functional control over Plaintiff’s

employment. (Def. Br. (Dkt. No. 33) at 16-20)

               As Judge Cave notes, the Amended Complaint includes few allegations

regarding Holdings and Think. (R&R (Dkt. No. 53) at 12) Plaintiff pleads the state of

incorporation of these entities, that Hudson Hall LLC is a subsidiary of Holdings and Think,

and – in a conclusory fashion – that Holdings and Think “own and operate the Restaurants,

Kiosks and Bars which comprise” Mercado Little Spain. (Am. Cmplt. (Dkt. No. 26) ¶ 12; see
                                                5
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 6 of 16




also id. ¶¶ 11-13) Judge Cave finds that “there are no non-conclusory allegations that” either

Holdings or Think “had the power to hire [Plaintiff] . . . supervise[] or control[] work schedules

or payments . . . or maintain[] employment records,” and that accordingly Plaintiff has not

adequately pled that Holdings and Think exercised formal control over Plaintiff’s employment.

(R&R (Dkt. No. 53) at 12 (citing cases)) 3

               As to functional control, Judge Cave notes that the Amended Complaint does not

contain any factual allegations demonstrating the “‘degree to which’ Holdings and Think

supervised [Plaintiff] or any other similarly-situated employees, or any other employment

decisions for which they were responsible.” (Id. at 13 (citing cases))

               As to whether Hudson Hall LLC, Holdings and Think constitute a single

integrated enterprise, Judge Cave concludes that the Amended Complaint does not contain the

necessary factual allegations. (Id. at 14) The Amended Complaint “does not allege that the

Corporate Defendants operate as a single enterprise,” but instead alleges “only that the

restaurants, bars, and kiosks . . . compris[ing] Mercado Little Spain ‘operate as a single[]

integrated enterprise.’” (Id. at 14 (quoting Am. Cmplt. (Dkt. No. 26) ¶ 10) (emphasis in R&R))

While an FLSA plaintiff may allege “that multiple defendants together constitute a ‘single

integrated enterprise’ and ‘therefore are properly identified as their “employer” for purposes of

their FLSA claims,’” (id. at 13 (quoting Addison v. Reiman Blacktop, Inc., 283 F.R.D. 74, 85

(E.D.N.Y. 2011))), here the Amended Complaint “offers no allegations about the extent to

which – if at all – the Corporate Defendants have interrelated operations, common management




3
  Judge Cave notes that Plaintiff cites facts not pled in the Amended Complaint, such as
Holdings’ and Think’s alleged control of Mercado Little Spain’s website, their role in hiring
and firing, and Mercado Little Spain’s liquor license. (R&R (Dkt. No. 53) at 12 & 12 n.2
(citing Pltf. Br. (Dkt. No. 36) at 14-16))
                                                 6
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 7 of 16




and ownership, or centralized control over labor relations, the factors required to establish that

the Corporate Defendants may be held liable as a single integrated enterprise under the FLSA.”

(Id. at 14 (citing cases)) “[E]ven assuming Holdings and Think are part of a broader enterprise,

because [Plaintiff] does not allege that Holdings or Think had any connection to him or control

of his employment, there is ‘no basis for bringing them into this lawsuit which, at present,

contains allegations of violations of law solely as to him.’” (Id. at 15 (citation omitted)

(emphasis in R&R))

               Because the Amended Complaint does not sufficiently allege that Holdings and

Think exercised control over Plaintiff’s employment, Judge Cave recommends that Defendants’

motion to dismiss be granted as to them. 4 (Id. at 16)

       B.      Whether the Amended Complaint Pleads Facts Sufficient
               to Demonstrate that Andrés was Plaintiff’s Employer

               The Amended Complaint alleges that Andrés “is an owner and principal of the

Corporate Defendants,” and that he “exercises operational control as it relates to all

employees[.]” (Am. Cmplt. (Dkt. No. 26) ¶ 14) He “exercises the power to (and also delegates

to managers and supervisors the power to) fire and hire employees, supervise and control

employee work schedules and conditions of employment, and determine the rate and method of

compensation of employees[.]” (Id.) “[E]mployees could complain to [Andrés] directly

regarding any of the terms of their employment,” and Andrés “had the authority to effect any

changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees, and to reprimand any employees for

performing their job duties improperly.” (Id.)



4
  Judge Cave recommends that leave to amend be granted as to Holdings and Think. (Id. at 21-
22)
                                                 7
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 8 of 16




               In support of these allegations, and attached as exhibits to the Amended

Complaint, Plaintiff includes Twitter posts from Andrés and a message Andrés posted on the

Mercado Little Spain website. According to Plaintiff, these exhibits show Andrés’s “control

over business operations and payroll practices,” as well as his direction to employees to “reach

out to him regarding any pay issues and [his representation] that he can solve them.” (Id. ¶ 15

(citing Ex. B (Dkt. No. 26-2) and Ex. C (Dkt. No. 26-3)))

               One of Andrés’s Twitter posts reads as follows: “This week, we found a glitch

in how we paid some wages in NYC – some underpaid, more overpaid. I apologize to everyone

who was underpaid. We’re correcting it today[.]” (Ex. B (Dkt. No. 26-2) at 2) In his post on

the Mercado Little Spain website – which is entitled “A Message From Jose Andrés” – Andrés

notes that it was a “difficult decision to temporarily close Mercado Little Spain,” due to

COVID-19, and that he intends to “repurpose it . . . as a ‘community kitchen[.]’” (Ex. C. (Dkt.

No. 26-3) at 2) Andrés goes on to state, “[w]e will continue to keep you posted as we evolve

our offerings to meet the needs of our community,” and that “[a]ll restaurant employees will be

provided with paid leave and current health benefits for at least the first two weeks.” (Id.)

               According to Defendants, the Amended Complaint and its exhibits do not

demonstrate that Andrés had “actual” control over Plaintiff’s employment, and that instead, the

exhibits show that Andrés “was acting as a spokesperson for Mercado Little Spain[.]” (Def. Br.

(Dkt. No. 33) at 15)

               As Judge Cave notes, “[t]o state a claim under the FLSA against an individual

defendant, a plaintiff must allege that he ‘possessed the power to control the workers in

question.’” (R&R (Dkt. No. 53) at 19 (citation omitted)) FLSA plaintiffs need not “show that

the individual defendant ‘directly c[a]me into contact with the plaintiffs, their workplaces, or



                                                 8
     Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 9 of 16




their schedules,’” but mere conclusory allegations as to control over the workplace will not

suffice. (Id. (citations omitted))

               Judge Cave concludes that Plaintiff has offered more than conclusory

allegations. (Id. at 19-20) For example, Andrés’s message on the Mercado Little Spain website

shows that he was part of the “‘decision to temporarily close Mercado Little Spain’ due to

COVID-19, . . . [and] detail[s] the modified operating schedule and reassure[es] employees

about their continued pay and benefits.” (Id. at 20 (quoting Ex. C. (Dkt. No. 26-3) at 2))

Andrés’s statements support Plaintiff’s argument that “he had ‘operational control over

employees’ insofar as his ‘role within the company, and the decisions it entails, directly affect

the nature or conditions of the employees’ employment[.]’” (Id. (citation omitted))

               Finding that Plaintiff has alleged sufficient facts to demonstrate that Andrés had

“control” over Plaintiff’s employment, Judge Cave recommends – as to Andrés – that

Defendants’ motion to dismiss be denied. (Id. (citation omitted); id. at 22)

                                          DISCUSSION

I.     LEGAL STANDARDS

       A.      Review of Report and Recommendation

               A district court reviewing a magistrate judge’s report and recommendation “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Where a timely objection has been made to a

magistrate judge’s recommendation, the district court judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. For portions of the R&R to which no objection is made, a

court’s review is limited to a consideration of whether there is any “clear error on the face of the



                                                 9
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 10 of 16




record” that precludes acceptance of the recommendations. Wingate v. Bloomberg, No. 11-CV-

188 (JPO), 2011 WL 5106009, at *1 (S.D.N.Y. Oct. 27, 2011) (citation and quotation marks

omitted).

        B.      Rule 12(b)(6) Motion to Dismiss

                A Rule 12(b)(6) motion challenges the legal sufficiency of the claims asserted in

a complaint. “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). These factual allegations must be “sufficient ‘to raise a right to relief above the

speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “In considering a motion to dismiss . . . the court is to

accept as true all facts alleged in the complaint[,]” and must “draw all reasonable inferences in

favor of the plaintiff.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007).

                A complaint is inadequately pled “if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement,”’ Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and

does not provide factual allegations sufficient “to give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Northeast,

Inc., 507 F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555). “In considering a

motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), a district court may

consider the facts alleged in the complaint, documents attached to the complaint as exhibits, and

documents incorporated by reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).




                                                   10
      Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 11 of 16




II.     ANALYSIS

        A.     Whether the Amended Complaint Pleads Facts Sufficient to
               Demonstrate that Holdings and Think Were Plaintiff’s Employer

               Because neither side has objected to Judge Cave’s recommendation that

Defendants’ motion be granted as to Holdings and Think, this recommendation is reviewed

solely for clear error. See Wingate, 2011 WL 5106009, at *1.

               As discussed above, the Amended Complaint makes only passing reference to

Holdings and Think. For example, Plaintiff pleads that Hudson Hall LLC is a subsidiary of

Holdings and Think, and that Holdings and Think are organized under the laws of New York

and Delaware. (See, e.g., Am. Cmplt. (Dkt. No. 26) at ¶¶ 11-13) While the Amended

Complaint also pleads that Holdings and Think “own and operate” Mercado Little Spain (id. at

¶ 13), this conclusory allegation is not supported by facts.

               Liability under the FLSA requires a showing that the defendant is the plaintiff’s

“employer” – i.e., that the defendant has “act[ed] directly or indirectly in the interest of an

employer in relation to an employee[.]” 29 U.S.C. § 203(d). The Second Circuit has directed

district courts to apply an “expansive interpretation” of “employer” for purposes of the FLSA. 5

Herman v. RSR Sec. Servs., Inc. 172 F.3d 132, 139 (2d Cir. 1999). “[T]he remedial nature of

the statute . . . warrants an expansive interpretation of its provisions so that they will have the

widest possible impact in the national economy.” Id. (internal quotation marks omitted); see

also Barfield v. N.Y.C. Health and Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008).

               In determining “employer” status under the FLSA, control is the key issue. See

Herman, 172 F.3d at 135 (“[C]ontrol of employees is central to deciding whether appellant


5
  “[T]he definition of ‘employer’ under the [NYLL is] coextensive[] with the definition [of that
term]” under the FLSA. Inclan v. N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 511 (S.D.N.Y.
2015) (citation and quotation marks omitted).
                                                 11
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 12 of 16




should be deemed an employer”). “Control may be restricted, or exercised only occasionally,

without removing the employment relationship from the protections of the FLSA, since such

limitations on control do not diminish the significance of its existence.” Id. at 139 (internal

alterations and quotation marks omitted). The “overarching concern” in determining whether an

entity or individual is an “employer” is whether the entity or individual “possessed the power to

control the workers in question, with an eye to the economic reality presented by the facts of

each case.” Id. (internal quotation marks and citations omitted).

               “Under the ‘economic reality’ test, the relevant factors include ‘whether the

alleged employer (1) had the power to hire and fire the employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employment records.’” Id. (quoting Carter v. Dutchess Cmty.

Coll., 735 F.2d 8, 12 (2d Cir. 1984)).

               Although formal control is sufficient to establish employer liability, it is not

essential. See Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 309 (S.D.N.Y. 2011)

(“[A] court cannot use the Carter factors as an exclusive four-factor test to determine whether an

entity is an employer under the FLSA.” (quotation marks omitted)). An entity or individual

may functionally control workers even though that entity or individual does not formally control

them. See Zheng v. Liberty Apparel Co., 355 F.3d 61, 72 (2d Cir. 2003). Functional control is

analyzed pursuant to a six-factor test:

       (1) whether [a defendant’s] premises and equipment were used for the plaintiffs’ work;
       (2) whether [defendant] had a business that could or did shift as a unit from one putative
       joint employer to another; (3) the extent to which plaintiffs performed a discrete line-job
       that was integral to [a defendant’s] process of production; (4) whether responsibility
       under the contracts could pass from one subcontractor to another without material
       changes; (5) the degree to which [a defendant or the defendant’s] agents supervised



                                                12
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 13 of 16




       plaintiffs’ work; and (6) whether plaintiffs worked exclusively or predominantly for the
       [the defendant].

Zheng, 355 F.3d at 72; see also Slamna v. API Rest. Corp., No. 12 Civ. 757(RWS), 2012 WL

2979067, at *4 (S.D.N.Y. July 20, 2012).

               Here, Judge Cave concludes – as to Holdings and Think – that the Amended

Complaint makes only conclusory allegations as to their exercise of formal control over

Plaintiff. (R&R (Dkt. No. 53) at 12 (citing Lopez v. Acme Am. Env’t Co., 12 Civ. 511 (WHP),

2012 WL 6062501, at *5 (S.D.N.Y. Dec. 6, 2012))) As to functional control, Judge Cave

makes the same finding: “there is no allegation in the [Amended Complaint] about the ‘degree

to which’ Holdings and Think supervised [Plaintiff] or any other similarly-situated employees,

or any other employment decisions for which they were responsible.” (Id. at 13 (citing Zheng,

355 F.3d at 71-72)) Because the Amended Complaint does not plead facts sufficient to

demonstrate that either Holdings or Think were Plaintiff’s “employer” for purposes of the

FLSA, Judge Cave recommends that Defendants’ motion to dismiss be granted as to them. (Id.

(citation omitted))

               There is no error – much less clear error – in Judge Cave’s finding that the

Amended Complaint’s brief and conclusory references to Holdings and Think are insufficient to

demonstrate their control over the terms and conditions of Plaintiff’s employment.

Accordingly, this Court will adopt Judge Cave’s recommendation that Plaintiff’s claims against

Holdings and Think be dismissed.




                                               13
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 14 of 16




       B.         The Amended Complaint Sufficiently Alleges
                  that Andrés Was Plaintiff’s Employer

                  Neither side has objected to Judge Cave’s finding that the Amended Complaint

sufficiently alleges that Andrés is Plaintiff’s employer for purposes of the FLSA. Accordingly,

her recommendation is reviewed solely for clear error. See Wingate, 2011 WL 5106009, at *1.

                  The Amended Complaint alleges that Andrés “is an owner and principal of the

Corporate Defendants”; that he “exercises operational control as it relates to all employees

including Plaintiff”; that he “exercises the power to (and also delegates to managers and

supervisors the power to) fire and hire employees, supervise and control employee work

schedules and conditions of employment, and determine the rate and method of compensation

of employees including those of Plaintiff”; that “employees could complain to” Andrés

“regarding any of the terms of their employment”; and that Andrés “had the authority to effect

any changes to the quality and terms of employees’ employment, including changing their

schedule, compensation, or terminating or hiring such employees, and to reprimand any

employees for performing their job duties improperly.” (Am. Cmpl. (Dkt. No. 26) ¶ 14)

                  In support of these allegations, Plaintiff has submitted – as exhibits to the

Amended Complaint – statements Andrés posted on Twitter and on the Mercado Little Spain

website. (Id. ¶ 15 (citing Ex. B (Dkt. No. 26-2) and Ex. C (Dkt. No. 26-3)))

                  As discussed above, an individual constitutes an “employer” under the FLSA

where he or she “possesse[s] the power to control the workers in question,” Herman, 172 F.3d

at 139, and an employer need not come into direct contact with an employee, the “workplaces,

or [the] schedules” to be in control of an employee. Irizarry v. Catsimatidis, 722 F.3d 99, 110

(2d Cir. 2013).




                                                   14
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 15 of 16




               As Judge Cave explains, Andrés’s statements in his Twitter posts and on the

Mercado Little Spain website demonstrate his control over Plaintiff’s employment. (R&R (Dkt.

No. 53) at 19-20) He speaks of opening Mercado Little Spain’s facilities in New York, of his

role in deciding to “‘temporarily close Mercado Little Spain’” due to the pandemic, and makes

statements indicating that he controls employees’ work schedules, compensation, and benefits.

(Id. at 20 (quoting Ex. C (Dkt. No. 26-3) at 2; citing Ex. B (Dkt. No. 26-2) at 2))

               This Court finds no clear error in Judge Cave’s analysis or her recommendation.

Accordingly, Defendants’ motion to dismiss will be denied as to Andrés.

       C.      Leave to Amend

               Although Plaintiff does not request leave to file a second amended complaint,

Judge Cave recommends that leave to amend be granted as to Holdings and Think. (Id. at 21)

As neither side has objected to her recommendation it is reviewed for clear error. See Wingate,

2011 WL 5106009, at *1.

               District courts “ha[ve] broad discretion in determining whether to grant leave to

amend,” Gurary v. Winehouse, 235 F.3d 793, 801 (2d Cir. 2000), and “leave to amend should

be freely granted when ‘justice so requires.’” Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir.

1999) (quoting Fed. R. Civ. P. 15(a)); see also Rachman Bag Co. v. Liberty Mut. Ins. Co., 46

F.3d 230, 234 (2d Cir. 1995) (“The Supreme Court has emphasized that amendment should

normally be permitted, and has stated that refusal to grant leave without justification is

‘inconsistent with the spirit of the Federal Rules.’” (quoting Foman v. Davis, 371 U.S. 178, 182

(1962))). Leave to amend may be denied, however, due to “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments




                                                15
    Case 1:20-cv-00885-PGG-SLC Document 87 Filed 02/24/21 Page 16 of 16




previously allowed, undue prejudice to the opposing party . . . futility of amendment, etc.”

Foman, 371 U.S. at 182.

               This Court cannot find that amendment would be futile as to Holdings and

Think. Accordingly, leave to amend will be granted as to these entities.

                                        CONCLUSION

               For the reasons stated above, the R&R is adopted in its entirety. The motion to

dismiss is granted as to Defendants Hudson Hall Holdings LLC and Think Food Group, LLC,

but denied as to Defendant José Ramon Andrés Puerta. Leave to amend is granted as to Hudson

Hall Holdings LLC and Think Food Group, LLC.

               Any motion for leave to file a Second Amended Complaint will be served and

filed by March 8, 2021. The proposed Second Amended Complaint is to be attached as an

exhibit to the motion, and a redline comparison between the Amended Complaint and Second

Amended Complaint will likewise be attached as an exhibit to the motion.

               The Clerk of Court is directed to terminate the motion to dismiss (Dkt. No. 32).

Dated: New York, New York
       February 24, 2021




                                               16
